     Case 2:13-cv-09479 Document 33 Filed 07/10/20 Page 1 of 2 PageID #: 1217



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE:        ETHICON, INC.,
              PELVIC REPAIR SYSTEMS
              PRODUCTS LIABILITY LITIGATION                                 MDL 2327

THIS DOCUMENT RELATES TO:

LETHA BRANTLEY, and
CHARLES BRANTLEY,

                                        Plaintiffs,

v.                                                            Civil Action No. 2:13-cv-09479

ETHICON, INC., and
JOHNSON & JOHNSON,

                                        Defendants.

                            MEMORANDUM OPINION AND ORDER

           On September 24, 2018, a Suggestion of Death was filed by defendants' counsel suggesting

the death of Letha Brantley during the pendency of this civil action. [ECF No. 22]. On October 1,

2018, a Suggestion of Death was filed by plaintiffs’ counsel suggesting the death of Charles

Brantley during the pendency of this civil action [ECF No. 23]

           Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased parties has expired and there has been no motion to substitute any of the deceased

parties.

           The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
   Case 2:13-cv-09479 Document 33 Filed 07/10/20 Page 2 of 2 PageID #: 1218



       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: July 10, 2020




                                             2
